In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-575 CR

____________________


ISAAC LEE BELL, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 163rd District Court
Orange County, Texas

Trial Cause No. B 970047-R




MEMORANDUM OPINION (1)
 Isaac Lee Bell appeals the revocation of community supervision.  Bell originally
pleaded guilty to aggravated assault and was sentenced to eight years of confinement,
probated for eight years.  The State subsequently filed a motion to revoke community
supervision.  After Bell pleaded "true" to some of the State's allegations, the trial court
ordered Bell to serve four years of his sentence.  We affirm the judgment.
	The trial court imposed sentence on October 16, 2003.  The clerk's record was filed
on December 15, 2003, and the reporter's record was filed July 6, 2004.  On February 10,
2005, we remanded the appeal to the trial court for a hearing to determine why the brief
had not been filed.  Bell appeared at the hearing and informed the trial court that he was
not indigent, but that he had not retained counsel because the lawyer who reviewed his
case informed him there were no valid grounds for an appeal.  Although four or five
months elapsed, Bell had not contacted another lawyer about taking his case.  Bell
informed the trial court, "Well, I'm really not trying to stall.  Actually, I'm trying to stay
out of prison."  The trial court found the appellant desires to prosecute his appeal, is not
indigent, has not retained counsel, and has failed to make necessary arrangements for filing
a brief.  The trial court's written findings conclude, "The defendant, although under a four
year prison sentence, has been released on bond for almost sixteen months.  While the
defendant claims he desires to prosecute his appeal, his conduct indicates he has no
intention of actually prosecuting the appeal."
	Bell's failure to provide a brief constitutes abandonment of the appeal.  Parker v.
State, 69 S.W.3d 677, 678 (Tex. App.-Waco 2002, no pet.).  Bell is not indigent and has
failed to make arrangements for filing a brief.  Accordingly, we exercise our authority to
consider this appeal without briefs.  See Tex. R. App. P. 38.8(b)(4).  We review the
record in the interest of justice.  Lott v. State, 874 S.W.2d 687, 688 (Tex. Crim. App.
1994).  Having found no unassigned fundamental error, we affirm the judgment. 
	AFFIRMED.
								PER CURIAM

Submitted on April 7, 2005
Opinion Delivered April 13, 2005 
Do Not Publish

Before Gaultney, Kreger and Horton, JJ.
1. Tex. R. App. P. 47.4.